DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 1/8/2021 has been entered. Per the examiner’s amendment, claims 1-8 and 10-20 have been placed in condition for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Gempeler on 1/29/2021.

Please amend the claims to reflect the changes in the attached examiner’s amendment titled, “Examiner's amendment for Application 15995019”. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 



The closest prior art of record is Karimi et al. (US PGPUB 20140277765). Karimi teaches a comfort control system which incorporates the used of feedback devices for learning comfort models of each individual in a shared climate control structure. The users provide their feedback based on their comfort levels and models are generated for each user based on the feedback. Each model is utilized to determine optimal control parameters for the structure at various times throughout the day. However, Karimi teaches away from utilizing the methodology of predictive mean voting and predicted percentage of dissatisfaction as the methodology employed seeks to utilize new methodology. Further, the reference of Karimi is silent on utilizing supplemental models such as the ones described in the present application as additional variables utilized for calculating and determining the optimal control parameters.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.W.C./Examiner, Art Unit 2118                                                                                                                                                                                                        
/DARRIN D DUNN/Patent Examiner, Art Unit 2117